Exhibit 10.81
 
Form of Secured Convertible Bridge Note
 
THIS NOTE AND THE SECURITIES ISSUABLE ON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS (COLLECTIVELY, THE “ACTS”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, ASSIGNED OR DISPOSED OF EXCEPT IN COMPLIANCE WITH SUCH ACTS OR
UNLESS SUCH REGISTRATION IS NOT REQUIRED.
 
TASKER PRODUCTS CORP.
 
SECURED CONVERTIBLE PROMISSORY NOTE
 
December __, 2006
(the “Issuance Date”)
 

$__________  
No. __

 
FOR VALUE RECEIVED, Tasker Products Corp., a Nevada corporation (the “Company”),
hereby promises to pay to ____________________ or its registered assign (the
“Holder”) upon the earlier of (i) June __, 2007, and (ii) an Event of Default
(as defined below), the principal sum of _______________________________ Dollars
and No Cents ($__________) together with interest thereon calculated from the
Issuance Date (“Interest Commencement Date”) in lawful money of the United
States on presentation and surrender of this Note to the Company, plus interest
as set forth in Section 1 below accrued on such unpaid principal amount from
time to time outstanding until paid. This Secured Convertible Promissory Note
(this “Note”) is one of a series of Secured Convertible Promissory Notes
containing substantially identical terms and conditions issued by the Company
pursuant to certain Subscription Agreements (the “Subscription Agreements”; and
such offering, the “Offering”) on the date hereof and as may be hereinafter
issued in the aggregate amount of up to $4,400,000 in connection with the
Offering. Such notes are referred to herein, collectively, as the “Series
Notes,” the holders thereof are referred to herein as the “Holders” and the
Holders of a majority in principal amount of then outstanding Series Notes are
referred to herein as the “Required Holders.” This Note is subject to the
following terms and conditions.
 
  1. Interest; Payments. (a) Interest shall accrue at a rate equal to ten
percent (10%) per annum (the “Interest Rate”) beginning on the Interest
Commencement Date on the unpaid principal amount of this Note and shall be
payable quarterly in cash thereafter; provided, that so long as any Event of
Default has occurred and is continuing, interest shall be deemed to accrue, to
the extent permitted by law, at the lesser of 18% per annum or the maximum
amount permitted by applicable law, retroactive to the Interest Commencement
Date on the unpaid principal amount of this Note outstanding from time to time
through the date on which such Event of Default ceases to exist. Interest shall
be computed on the basis of the actual number of days elapsed and a 360-day
year.
 
  (b) Highest Lawful Rate. Anything herein to the contrary notwithstanding, if
during any period for which interest is computed hereunder, the amount of
interest computed on the basis provided for in this Note, together with all
fees, charges and other payments which are treated as interest under applicable
law, as provided for herein or in any other document executed in connection
herewith, would exceed the amount of such interest computed on the basis of the
Highest Lawful Rate (as defined herein), the Company shall not be obligated to
pay, and the Holder shall not be entitled to charge, collect, receive, reserve
or take, interest in excess of the Highest Lawful Rate, and during any such
period the interest payable hereunder shall be computed on the basis of the
Highest Lawful Rate. As used herein, “Highest Lawful Rate” means the maximum
non-usurious rate of interest, as in effect from time to time, which may be
charged, contracted for, reserved, received or collected by the Holder in
connection with this Note under applicable law.
 
 
 

--------------------------------------------------------------------------------

 
   (c) Payment. All payments shall be made in lawful money of the United States
of America at such place as the Holder hereof may from time to time designate in
writing to the Company. Payment shall be credited first to the accrued and
unpaid interest then due and payable and the remainder applied to the principal.
The Company may not prepay the outstanding principal amount of this Note, or any
accrued interest thereon, in whole or in part, without the consent of the
Required Holders; provided, however, that any prepayment may only be made if a
simultaneous prepayment on the same pro rata basis (based on the outstanding
principal balances of all outstanding Series Notes) is made on all other Series
Notes.
 
2. Conversion; No Fractional Shares.
 
  (a) Conversion Upon Financing Event. If all or any of the principal and
accrued but unpaid interest underlying this Note remains outstanding prior to
the next sale by the Company of its debt or equity securities (the “Financing
Securities”) which yields gross proceeds to the Company of at least $10,000,000
(including new money received by the Company in connection with such financing
and the principal amount of all converted Notes) (a “Financing Event”), the
Holder shall have the right, at its option, at any time prior to the close of
the Financing Event, to convert the outstanding principal balance and accrued
and unpaid interest on this Note, or any portion thereof, into the number of
fully paid and non-assessable shares of Financing Securities issued by the
Company as a result of the Financing Event, at a conversion price per share (the
“Financing Price”) equal to eighty percent (80%) of the price paid by the
investors in the Financing Event. Notwithstanding the foregoing or anything else
to the contrary contained herein, upon the written consent of the Required
Holders, all outstanding principal and accrued but unpaid interest under this
Note and the other Series Notes shall be converted into Financing Securities at
the Financing Price.
 
(b) Optional Conversion. The Holder shall have the right at its option to
convert the outstanding principal and accrued but unpaid interest underlying
this Note, or any portion thereof, into the number of fully paid and
non-assessable shares of the Company’s common stock (“Common Stock”) at a
conversion price of $0.0725 per share (the “Conversion Price”).
 
   (c)  No Requirement to Issue Fractional Shares. The Company shall not be
required to issue fractional shares of the Financing Securities upon the
conversion of this Note. If any fractional interest in shares of the Company
would, except for the provisions of this Section 2, be deliverable upon the
conversion of any part of this Note, the Company shall pay the cash value of
that fractional share, calculated on the basis of the then-effective Financing
Price or Conversion Price, as the case may be.
 
  3.Events of Default.
 
   (a) Each of the following events is hereinafter sometimes referred to as an
“Event of Default”:
 
 
 

--------------------------------------------------------------------------------

 
  (i) the Company makes default in payment of the outstanding principal or
accrued but unpaid interest hereunder when the same becomes due under any
provision hereof; or
 
(ii) if the Company makes default in any material respect in observing or
performing any other covenant or condition of this Note or the Subscription
Agreement to which Holder is a party and if such default continues for a period
of ten (10) days after notice in writing has been given to the Company by the
Holder specifying such default and requiring the Company to rectify the same,
unless the Holder (having regard to the subject matter of the default) shall
have agreed to a longer period and, in such event, for the period agreed to by
the Holder; or
 
(iii)  any representation or warranty of the Company contained in this Note or
in the Subscription Agreement to which Holder is a party proves to be untrue; or
 
(iv) if the Company shall (i) apply for or consent to the appointment of a
receiver, trustee or custodian of itself or of all or a substantial part of its
assets or property, (ii) make a general assignment for the benefit of its
creditors, (iii) become insolvent (as such term may be defined or interpreted
under any applicable statute), (iv) commence a voluntary case or other
proceeding seeking reorganization or other relief with respect to itself or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or consent to any such relief or to the appointment of or taking
possession of its assets or property by any official in an involuntary case or
other proceeding commenced against it, or (v) take any action for the purpose of
effecting any of the foregoing; or
 
(v) if proceedings for the appointment of a receiver, trustee or custodian of
the Company or of all or a substantial part of the assets or property thereof,
or an involuntary case or other proceedings seeking liquidation, reorganization
or other relief with respect to the Company or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within sixty (60) days of commencement.
 
   (b) Acceleration on Default. If any Event of Default has occurred, the Holder
may, by written notice to the Company, declare the principal amount of this Note
then outstanding plus all accrued and unpaid interest hereunder and any other
monies payable hereunder immediately due and payable to the Holder without
presentment, demand, protest or other notice of any kind (provided that in the
case of any of the Events of Default specified in clause (d) or (e) in Section 3
above, without any notice to the Company), notwithstanding anything contained
herein to the contrary, and the Company shall pay forthwith to the Holder the
principal amount of this Note then outstanding plus all accrued and unpaid
interest to the date of payment and all other moneys payable hereunder. Nothing
contained in this Section 3(b) shall impair the obligation of the Company, which
is absolute and unconditional, to pay to the Holder hereof the principal hereof
and interest thereon as and when the same becomes due and payable, or shall
prevent Holder upon default, from exercising all rights, powers and remedies
otherwise provided herein or by law.
 
   (c)  Other Holders. If the Holder shall make a demand for payment pursuant to
the terms hereof, the Company shall immediately notify the other Holders and
such Holders shall have the option at such time to demand payment from the
Company (pursuant to the terms of such Holders’ Series Note) which demand shall
relate back to the time of the demand made by the Holder of this Note, if
applicable. It is intended that all Holders receive payments or distributions on
account of indebtedness due under the Series Notes simultaneously, pari passu,
and pro rata based on the outstanding principal amount of the Series Note held
by each such Holder. In the event that any payment or distribution of assets of
any kind or character, whether in cash, property or securities (excluding any
capital stock of the Company into which all or any portion of the indebtedness
due under this Note may be converted pursuant to the terms of this Note) shall
be received by any Holder of a Series Note and the other Holders shall have made
a demand for payment under the terms of such Series Note and such Holder shall
not (i) have already been paid in full (or converted to equity securities of the
Company in accordance with its terms) or (ii) have simultaneously received
payment or distribution of a like amount (which is pro rata based on the
outstanding principal balances of all outstanding Series Notes for which a
demand has been made), such payment or distribution shall be held by such
distributee and shall be paid over to all such Holders to give effect to the
second sentence of this Section 3(c).
 
 
 

--------------------------------------------------------------------------------

 
  4. Adjustments of Conversion Price and Number of Conversion Shares.


   (a)  The number and kind of securities purchasable upon the conversion of
this Note and the Conversion Price shall be subject to adjustment from time to
time upon the happening of any of the following: in case the Company shall (i)
pay a dividend in shares of Common Stock or make a distribution in shares of
Common Stock to holders of its outstanding Common Stock; (ii) subdivide its
outstanding shares of Common Stock into a greater number of shares; (iii)
combine its outstanding shares of Common Stock into a smaller number of shares
of Common Stock; or (iv) issue any shares of its capital stock in a
reclassification of the Common Stock, then the number of shares of Common Stock
issuable upon conversion of this Note immediately prior thereto (the “Conversion
Shares”) shall be adjusted so that the Holder shall be entitled to receive the
kind and number of Conversion Shares or other securities of the Company which it
would have owned or have been entitled to receive had such Note been converted
in advance thereof. Upon each such adjustment of the kind and number of
Conversion Shares or other securities of the Company which are issuable
hereunder, the Holder shall thereafter be entitled to receive the number of
Conversion Shares or other securities resulting from such adjustment at a
Conversion Price per Conversion Share or other security obtained by multiplying
the Conversion Price in effect immediately prior to such adjustment by the
number of Conversion Shares issuable pursuant hereto immediately prior to such
adjustment and dividing by the number of Conversion Shares or other securities
of the Company that are issuable pursuant hereto immediately after such
adjustment. An adjustment made pursuant to this paragraph shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.


   (b)  In the event that on or subsequent to the Closing Date, the Company
issues or sells any Common Stock, any convertible securities, or any warrants or
other rights to subscribe for or to purchase or any options for the purchase of
its Common Stock or any such convertible securities (other than (i) shares which
are issued pursuant to the Securities, (ii) shares of Common Stock or options to
purchase such shares issued to employees, consultants, officers or directors in
accordance with stock plans approved by the Company’s Board of Directors, and
shares of Common Stock issuable under options or warrants that are outstanding
as of the date hereof, or (iii) shares of Common Stock issued pursuant to a
stock dividend, split or other similar transaction) at an effective price per
share which is less than the then applicable Conversion Price (such conversion
price per share, the “Adjusted Conversion Price”), then the Conversion Price in
effect immediately prior to such issue or sale shall be reduced effective
concurrently with such issue or sale to an amount equal to the Adjusted
Conversion Price.
 
 
 

--------------------------------------------------------------------------------

 
 
5.Miscellaneous.
 
   (a) Notice. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Subscription Agreement.
 
   (b) Costs and Expenses. The Company shall pay to the Holder upon demand all
costs, charges and expenses (including legal fees) of or reasonably incurred by
the Holder in connection with the recovery or enforcement of payment of any of
the monies owing hereunder.
 
   (c)  Waiver and Amendment. Any provision of this Note may be amended, waived
or modified upon the written consent of the Company and the Required Holders.
Any such waiver shall be effective only in the specific instance.
 
   (d) Compliance with Securities Laws; Transfer. By acceptance of this Note,
the Holder acknowledges, represents and warrants to the Company that (a) it is
acquiring this Note (and the shares of the Financing Securities or the Common
Stock issuable upon conversion of this Note, and the securities issuable,
directly or indirectly, upon conversion of the Financing Securities, if any;
collectively referred to as the “Securities”) for investment for such Holder’s
own account, and not as a nominee or agent, and not with a view to the resale or
distribution of any part hereof; and Holder has not been organized for the
purpose of acquiring this Note or any of the other Securities (or if Holder was
organized for the purpose of acquiring this Note or any of the other Securities,
all of its equity owners are accredited investors within the meaning of Rule
501(a) of Regulation D of the Securities Act of 1933, as amended); (b) Holder is
an “accredited investor” within the meaning of Rule 501(a) of Regulation D of
the Securities Act of 1933, as amended (the “Securities Act”), as presently in
effect; and (c) Holder is a resident of, or has a principal place of business
in, the State indicated in the address for the Holder set forth in the
Subscription Agreement to which Holder is a party. Subject to compliance with
the provisions of the Securities Act, and of all applicable state securities
laws and regulations, this Note may be transferred only upon surrender of the
original Note for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer. Thereupon, a new Note for like
principal amount and interest will be issued to, and registered in the name of,
the transferee.
 
   (e)  Lost, Stolen, Damaged and Destroyed Notes. At the request of the Holder,
the Company will issue, at the Company’s expense, in replacement of this Note if
lost, stolen, damaged or destroyed, upon surrender of the mutilated portions
hereof, if any, a new Note of the same denomination, of the same unpaid
principal amount and otherwise of the same tenor as, the Note so lost, stolen,
damaged or destroyed. The Company may condition the replacement of this Note
reported by the Holder as lost, stolen, damaged or destroyed, upon the receipt
from such Holder of an affidavit of lost security and indemnification reasonably
acceptable to the Company.
 
   (f)  Business Day. Whenever any payment hereunder shall be stated to be due,
or whenever any other date specified hereunder would otherwise occur, on a day
other than a Business Day (as defined below), then such payment shall be made or
such other date shall occur, on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest hereunder. As used herein, “Business Day” means a day (i) other than
Saturday or Sunday, and (ii) on which commercial banks are otherwise open for
business in New York, New York.
 
   (g)  Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws.
 


 
 

--------------------------------------------------------------------------------

 
 
   (h)  Security Interest.
 
(i) Creation of Security Interest. In order to secure the payment of the
principal and interest and all other obligations of the Company hereunder now or
hereafter owed by the Company to Holder (the “Secured Obligations”), the Company
hereby grants to Holder (or its designee) (the “Secured Party”) a first priority
security interest in all of the Company’s assets (including after-acquired
assets, all receivables, intellectual property and the stock in its subsidiaries
(collectively, the “Collateral”) on the terms and conditions set forth in this
Note and the other transaction documents.
 
(ii) Uniform Commercial Code Security Agreement. This Section is intended to be
a security agreement pursuant to the Uniform Commercial Code for any of the
items specified above as part of the Collateral which, under applicable law, may
be subject to a security interest pursuant to the Uniform Commercial Code, and
the Company hereby grants Holder a security interest in said items. The Company
agrees that Holder may file any appropriate document in the appropriate index or
filing office as a financing statement for any of the items specified above as
part of the Collateral. In addition, the Company agrees to execute and deliver
to the Holder, upon the Holder’s request, any financing statements, as well as
extensions, renewals and amendments thereof, and reproductions of this Note in
such form as the Holder may reasonably require to perfect a security interest
with respect to said items. The Company shall pay all costs of filing such
financing statements in all jurisdictions requested by Holder including the
costs of any extensions, renewals, amendments, and releases thereof, and shall
pay all reasonable costs and expenses of any record searches for financing
statements Holder may reasonably require. Without the prior written consent of
Holder, the Company shall not create or suffer to be created pursuant to the
Uniform Commercial Code any other security interest in the Collateral, other
than the security interests of Secured Party, including replacements and
additions thereto. Upon the occurrence of an Event of Default, the Secured Party
shall have the remedies of a payee under the Uniform Commercial Code and, at
Secured Party's option, may also invoke the other remedies provided in this Note
as to such items. In exercising any of said remedies, Secured Party may proceed
against Collateral without in any way affecting the availability of Secured
Party's remedies under the Uniform Commercial Code or of the other remedies
provided in this Note.


   (i)  Exclusivity and Waiver of Rights. No failure to exercise and no delay in
exercising on the part of any party, any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege. The
rights and remedies herein provided are cumulative and are not exclusive of any
other rights or remedies provided by law.
 
   (j)  Invalidity. Any term or provision of this Note shall be ineffective to
the extent it is declared invalid or unenforceable, without rendering invalid or
enforceable the remaining terms and provisions of this Note.
 
   (k)  Headings. Headings used in this Note are inserted for convenience only
and shall not affect the meaning of any term or provision of this Note.
 
   (l)  Assignment. This Note and the rights and obligations hereunder shall not
be assignable or transferable by the Company without the prior written consent
of the Holder.
 
 
 

--------------------------------------------------------------------------------

 
   (m)  CONSENT TO JURISDICTION. THE CORPORATION AND HOLDER EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN.
THE CORPORATION AND HOLDER EACH AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY MUST BE
LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR FEDERAL COURT THAT SITS IN EITHER THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN, AND ACCORDINGLY, THE CORPORATION AND
HOLDER EACH IRREVOCABLY WAIVE ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF THE VENUE OF ANY SUCH LITIGATION IN ANY SUCH COURT.
 
   (n)  Entire Agreement. This Note, the other Series Notes, the Subscription
Agreements, the Investor Questionnaire and the Warrants issued to the Holders
exercisable for shares of the Company’s Common Stock (collectively, the
“Financing Documents”) are intended by the Company and the Holders to be the
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto and thereto
in respect of the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein. The Financing Documents supersede all prior agreements and
understandings between the parties with respect to such subject matter.
 
[The remainder of this page is intentionally left blank.]
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its duly
authorized officer as of the ___ day of December, 2006.
 

        TASKER PRODUCTS CORP.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:

 
Title: Form of Secured Convertible Bridge Note
 
THIS NOTE AND THE SECURITIES ISSUABLE ON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS (COLLECTIVELY, THE “ACTS”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, ASSIGNED OR DISPOSED OF EXCEPT IN COMPLIANCE WITH SUCH ACTS OR
UNLESS SUCH REGISTRATION IS NOT REQUIRED.
 
TASKER PRODUCTS CORP.
 
SECURED CONVERTIBLE PROMISSORY NOTE
 
December __, 2006
 
(the “Issuance Date”)
 
$__________
 
No. __

 
FOR VALUE RECEIVED, Tasker Products Corp., a Nevada corporation (the “Company”),
hereby promises to pay to ____________________ or its registered assign (the
“Holder”) upon the earlier of (i) June __, 2007, and (ii) an Event of Default
(as defined below), the principal sum of _______________________________ Dollars
and No Cents ($__________) together with interest thereon calculated from the
Issuance Date (“Interest Commencement Date”) in lawful money of the United
States on presentation and surrender of this Note to the Company, plus interest
as set forth in Section 1 below accrued on such unpaid principal amount from
time to time outstanding until paid. This Secured Convertible Promissory Note
(this “Note”) is one of a series of Secured Convertible Promissory Notes
containing substantially identical terms and conditions issued by the Company
pursuant to certain Subscription Agreements (the “Subscription Agreements”; and
such offering, the “Offering”) on the date hereof and as may be hereinafter
issued in the aggregate amount of up to $4,400,000 in connection with the
Offering. Such notes are referred to herein, collectively, as the “Series
Notes,” the holders thereof are referred to herein as the “Holders” and the
Holders of a majority in principal amount of then outstanding Series Notes are
referred to herein as the “Required Holders.” This Note is subject to the
following terms and conditions.
 
1.  Interest; Payments. (a) Interest shall accrue at a rate equal to ten percent
(10%) per annum (the “Interest Rate”) beginning on the Interest Commencement
Date on the unpaid principal amount of this Note and shall be payable quarterly
in cash thereafter; provided, that so long as any Event of Default has occurred
and is continuing, interest shall be deemed to accrue, to the extent permitted
by law, at the lesser of 18% per annum or the maximum amount permitted by
applicable law, retroactive to the Interest Commencement Date on the unpaid
principal amount of this Note outstanding from time to time through the date on
which such Event of Default ceases to exist. Interest shall be computed on the
basis of the actual number of days elapsed and a 360-day year.
 
 
 

--------------------------------------------------------------------------------

 
(b)  Highest Lawful Rate. Anything herein to the contrary notwithstanding, if
during any period for which interest is computed hereunder, the amount of
interest computed on the basis provided for in this Note, together with all
fees, charges and other payments which are treated as interest under applicable
law, as provided for herein or in any other document executed in connection
herewith, would exceed the amount of such interest computed on the basis of the
Highest Lawful Rate (as defined herein), the Company shall not be obligated to
pay, and the Holder shall not be entitled to charge, collect, receive, reserve
or take, interest in excess of the Highest Lawful Rate, and during any such
period the interest payable hereunder shall be computed on the basis of the
Highest Lawful Rate. As used herein, “Highest Lawful Rate” means the maximum
non-usurious rate of interest, as in effect from time to time, which may be
charged, contracted for, reserved, received or collected by the Holder in
connection with this Note under applicable law.
 
  (c)  Payment. All payments shall be made in lawful money of the United States
of America at such place as the Holder hereof may from time to time designate in
writing to the Company. Payment shall be credited first to the accrued and
unpaid interest then due and payable and the remainder applied to the principal.
The Company may not prepay the outstanding principal amount of this Note, or any
accrued interest thereon, in whole or in part, without the consent of the
Required Holders; provided, however, that any prepayment may only be made if a
simultaneous prepayment on the same pro rata basis (based on the outstanding
principal balances of all outstanding Series Notes) is made on all other Series
Notes.
 
2.  Conversion; No Fractional Shares.
 
  (a) Conversion Upon Financing Event. If all or any of the principal and
accrued but unpaid interest underlying this Note remains outstanding prior to
the next sale by the Company of its debt or equity securities (the “Financing
Securities”) which yields gross proceeds to the Company of at least $10,000,000
(including new money received by the Company in connection with such financing
and the principal amount of all converted Notes) (a “Financing Event”), the
Holder shall have the right, at its option, at any time prior to the close of
the Financing Event, to convert the outstanding principal balance and accrued
and unpaid interest on this Note, or any portion thereof, into the number of
fully paid and non-assessable shares of Financing Securities issued by the
Company as a result of the Financing Event, at a conversion price per share (the
“Financing Price”) equal to eighty percent (80%) of the price paid by the
investors in the Financing Event. Notwithstanding the foregoing or anything else
to the contrary contained herein, upon the written consent of the Required
Holders, all outstanding principal and accrued but unpaid interest under this
Note and the other Series Notes shall be converted into Financing Securities at
the Financing Price.
 
(b) Optional Conversion. The Holder shall have the right at its option to
convert the outstanding principal and accrued but unpaid interest underlying
this Note, or any portion thereof, into the number of fully paid and
non-assessable shares of the Company’s common stock (“Common Stock”) at a
conversion price of $0.0725 per share (the “Conversion Price”).
 
   (c)  No Requirement to Issue Fractional Shares. The Company shall not be
required to issue fractional shares of the Financing Securities upon the
conversion of this Note. If any fractional interest in shares of the Company
would, except for the provisions of this Section 2, be deliverable upon the
conversion of any part of this Note, the Company shall pay the cash value of
that fractional share, calculated on the basis of the then-effective Financing
Price or Conversion Price, as the case may be.
 
 
 

--------------------------------------------------------------------------------

 
3.  Events of Default.
 
   (a)  Each of the following events is hereinafter sometimes referred to as an
“Event of Default”:
 
(i)  the Company makes default in payment of the outstanding principal or
accrued but unpaid interest hereunder when the same becomes due under any
provision hereof; or
 
(ii) if the Company makes default in any material respect in observing or
performing any other covenant or condition of this Note or the Subscription
Agreement to which Holder is a party and if such default continues for a period
of ten (10) days after notice in writing has been given to the Company by the
Holder specifying such default and requiring the Company to rectify the same,
unless the Holder (having regard to the subject matter of the default) shall
have agreed to a longer period and, in such event, for the period agreed to by
the Holder; or
 
(iii)  any representation or warranty of the Company contained in this Note or
in the Subscription Agreement to which Holder is a party proves to be untrue; or
 
(iv) if the Company shall (i) apply for or consent to the appointment of a
receiver, trustee or custodian of itself or of all or a substantial part of its
assets or property, (ii) make a general assignment for the benefit of its
creditors, (iii) become insolvent (as such term may be defined or interpreted
under any applicable statute), (iv) commence a voluntary case or other
proceeding seeking reorganization or other relief with respect to itself or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or consent to any such relief or to the appointment of or taking
possession of its assets or property by any official in an involuntary case or
other proceeding commenced against it, or (v) take any action for the purpose of
effecting any of the foregoing; or
 
(v) if proceedings for the appointment of a receiver, trustee or custodian of
the Company or of all or a substantial part of the assets or property thereof,
or an involuntary case or other proceedings seeking liquidation, reorganization
or other relief with respect to the Company or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within sixty (60) days of commencement.
 
   (b) Acceleration on Default. If any Event of Default has occurred, the Holder
may, by written notice to the Company, declare the principal amount of this Note
then outstanding plus all accrued and unpaid interest hereunder and any other
monies payable hereunder immediately due and payable to the Holder without
presentment, demand, protest or other notice of any kind (provided that in the
case of any of the Events of Default specified in clause (d) or (e) in Section 3
above, without any notice to the Company), notwithstanding anything contained
herein to the contrary, and the Company shall pay forthwith to the Holder the
principal amount of this Note then outstanding plus all accrued and unpaid
interest to the date of payment and all other moneys payable hereunder. Nothing
contained in this Section 3(b) shall impair the obligation of the Company, which
is absolute and unconditional, to pay to the Holder hereof the principal hereof
and interest thereon as and when the same becomes due and payable, or shall
prevent Holder upon default, from exercising all rights, powers and remedies
otherwise provided herein or by law.
 
 
 

--------------------------------------------------------------------------------

 
   (c)  Other Holders. If the Holder shall make a demand for payment pursuant to
the terms hereof, the Company shall immediately notify the other Holders and
such Holders shall have the option at such time to demand payment from the
Company (pursuant to the terms of such Holders’ Series Note) which demand shall
relate back to the time of the demand made by the Holder of this Note, if
applicable. It is intended that all Holders receive payments or distributions on
account of indebtedness due under the Series Notes simultaneously, pari passu,
and pro rata based on the outstanding principal amount of the Series Note held
by each such Holder. In the event that any payment or distribution of assets of
any kind or character, whether in cash, property or securities (excluding any
capital stock of the Company into which all or any portion of the indebtedness
due under this Note may be converted pursuant to the terms of this Note) shall
be received by any Holder of a Series Note and the other Holders shall have made
a demand for payment under the terms of such Series Note and such Holder shall
not (i) have already been paid in full (or converted to equity securities of the
Company in accordance with its terms) or (ii) have simultaneously received
payment or distribution of a like amount (which is pro rata based on the
outstanding principal balances of all outstanding Series Notes for which a
demand has been made), such payment or distribution shall be held by such
distributee and shall be paid over to all such Holders to give effect to the
second sentence of this Section 3(c).
 
  4.  Adjustments of Conversion Price and Number of Conversion Shares.


   (a)  The number and kind of securities purchasable upon the conversion of
this Note and the Conversion Price shall be subject to adjustment from time to
time upon the happening of any of the following: in case the Company shall (i)
pay a dividend in shares of Common Stock or make a distribution in shares of
Common Stock to holders of its outstanding Common Stock; (ii) subdivide its
outstanding shares of Common Stock into a greater number of shares; (iii)
combine its outstanding shares of Common Stock into a smaller number of shares
of Common Stock; or (iv) issue any shares of its capital stock in a
reclassification of the Common Stock, then the number of shares of Common Stock
issuable upon conversion of this Note immediately prior thereto (the “Conversion
Shares”) shall be adjusted so that the Holder shall be entitled to receive the
kind and number of Conversion Shares or other securities of the Company which it
would have owned or have been entitled to receive had such Note been converted
in advance thereof. Upon each such adjustment of the kind and number of
Conversion Shares or other securities of the Company which are issuable
hereunder, the Holder shall thereafter be entitled to receive the number of
Conversion Shares or other securities resulting from such adjustment at a
Conversion Price per Conversion Share or other security obtained by multiplying
the Conversion Price in effect immediately prior to such adjustment by the
number of Conversion Shares issuable pursuant hereto immediately prior to such
adjustment and dividing by the number of Conversion Shares or other securities
of the Company that are issuable pursuant hereto immediately after such
adjustment. An adjustment made pursuant to this paragraph shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.


   (b)  In the event that on or subsequent to the Closing Date, the Company
issues or sells any Common Stock, any convertible securities, or any warrants or
other rights to subscribe for or to purchase or any options for the purchase of
its Common Stock or any such convertible securities (other than (i) shares which
are issued pursuant to the Securities, (ii) shares of Common Stock or options to
purchase such shares issued to employees, consultants, officers or directors in
accordance with stock plans approved by the Company’s Board of Directors, and
shares of Common Stock issuable under options or warrants that are outstanding
as of the date hereof, or (iii) shares of Common Stock issued pursuant to a
stock dividend, split or other similar transaction) at an effective price per
share which is less than the then applicable Conversion Price (such conversion
price per share, the “Adjusted Conversion Price”), then the Conversion Price in
effect immediately prior to such issue or sale shall be reduced effective
concurrently with such issue or sale to an amount equal to the Adjusted
Conversion Price.
 
 
 

--------------------------------------------------------------------------------

 
5. Miscellaneous.
 
   (a) Notice. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Subscription Agreement.
 
   (b) Costs and Expenses. The Company shall pay to the Holder upon demand all
costs, charges and expenses (including legal fees) of or reasonably incurred by
the Holder in connection with the recovery or enforcement of payment of any of
the monies owing hereunder.
 
   (c)  Waiver and Amendment. Any provision of this Note may be amended, waived
or modified upon the written consent of the Company and the Required Holders.
Any such waiver shall be effective only in the specific instance.
 
   (d) Compliance with Securities Laws; Transfer. By acceptance of this Note,
the Holder acknowledges, represents and warrants to the Company that (a) it is
acquiring this Note (and the shares of the Financing Securities or the Common
Stock issuable upon conversion of this Note, and the securities issuable,
directly or indirectly, upon conversion of the Financing Securities, if any;
collectively referred to as the “Securities”) for investment for such Holder’s
own account, and not as a nominee or agent, and not with a view to the resale or
distribution of any part hereof; and Holder has not been organized for the
purpose of acquiring this Note or any of the other Securities (or if Holder was
organized for the purpose of acquiring this Note or any of the other Securities,
all of its equity owners are accredited investors within the meaning of Rule
501(a) of Regulation D of the Securities Act of 1933, as amended); (b) Holder is
an “accredited investor” within the meaning of Rule 501(a) of Regulation D of
the Securities Act of 1933, as amended (the “Securities Act”), as presently in
effect; and (c) Holder is a resident of, or has a principal place of business
in, the State indicated in the address for the Holder set forth in the
Subscription Agreement to which Holder is a party. Subject to compliance with
the provisions of the Securities Act, and of all applicable state securities
laws and regulations, this Note may be transferred only upon surrender of the
original Note for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer. Thereupon, a new Note for like
principal amount and interest will be issued to, and registered in the name of,
the transferee.
 
   (e)  Lost, Stolen, Damaged and Destroyed Notes. At the request of the Holder,
the Company will issue, at the Company’s expense, in replacement of this Note if
lost, stolen, damaged or destroyed, upon surrender of the mutilated portions
hereof, if any, a new Note of the same denomination, of the same unpaid
principal amount and otherwise of the same tenor as, the Note so lost, stolen,
damaged or destroyed. The Company may condition the replacement of this Note
reported by the Holder as lost, stolen, damaged or destroyed, upon the receipt
from such Holder of an affidavit of lost security and indemnification reasonably
acceptable to the Company.
 
   (f)  Business Day. Whenever any payment hereunder shall be stated to be due,
or whenever any other date specified hereunder would otherwise occur, on a day
other than a Business Day (as defined below), then such payment shall be made or
such other date shall occur, on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest hereunder. As used herein, “Business Day” means a day (i) other than
Saturday or Sunday, and (ii) on which commercial banks are otherwise open for
business in New York, New York.
 
   (g)  Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws.
 


 
 

--------------------------------------------------------------------------------

 
 
   (h)  Security Interest.
 
(i) Creation of Security Interest. In order to secure the payment of the
principal and interest and all other obligations of the Company hereunder now or
hereafter owed by the Company to Holder (the “Secured Obligations”), the Company
hereby grants to Holder (or its designee) (the “Secured Party”) a first priority
security interest in all of the Company’s assets (including after-acquired
assets, all receivables, intellectual property and the stock in its subsidiaries
(collectively, the “Collateral”) on the terms and conditions set forth in this
Note and the other transaction documents.
 
(ii) Uniform Commercial Code Security Agreement. This Section is intended to be
a security agreement pursuant to the Uniform Commercial Code for any of the
items specified above as part of the Collateral which, under applicable law, may
be subject to a security interest pursuant to the Uniform Commercial Code, and
the Company hereby grants Holder a security interest in said items. The Company
agrees that Holder may file any appropriate document in the appropriate index or
filing office as a financing statement for any of the items specified above as
part of the Collateral. In addition, the Company agrees to execute and deliver
to the Holder, upon the Holder’s request, any financing statements, as well as
extensions, renewals and amendments thereof, and reproductions of this Note in
such form as the Holder may reasonably require to perfect a security interest
with respect to said items. The Company shall pay all costs of filing such
financing statements in all jurisdictions requested by Holder including the
costs of any extensions, renewals, amendments, and releases thereof, and shall
pay all reasonable costs and expenses of any record searches for financing
statements Holder may reasonably require. Without the prior written consent of
Holder, the Company shall not create or suffer to be created pursuant to the
Uniform Commercial Code any other security interest in the Collateral, other
than the security interests of Secured Party, including replacements and
additions thereto. Upon the occurrence of an Event of Default, the Secured Party
shall have the remedies of a payee under the Uniform Commercial Code and, at
Secured Party's option, may also invoke the other remedies provided in this Note
as to such items. In exercising any of said remedies, Secured Party may proceed
against Collateral without in any way affecting the availability of Secured
Party's remedies under the Uniform Commercial Code or of the other remedies
provided in this Note.


   (i)  Exclusivity and Waiver of Rights. No failure to exercise and no delay in
exercising on the part of any party, any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege. The
rights and remedies herein provided are cumulative and are not exclusive of any
other rights or remedies provided by law.
 
   (j)  Invalidity. Any term or provision of this Note shall be ineffective to
the extent it is declared invalid or unenforceable, without rendering invalid or
enforceable the remaining terms and provisions of this Note.
 
   (k)  Headings. Headings used in this Note are inserted for convenience only
and shall not affect the meaning of any term or provision of this Note.
 
   (l)  Assignment. This Note and the rights and obligations hereunder shall not
be assignable or transferable by the Company without the prior written consent
of the Holder.
 
 
 

--------------------------------------------------------------------------------

 
   (m)  CONSENT TO JURISDICTION. THE CORPORATION AND HOLDER EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN.
THE CORPORATION AND HOLDER EACH AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY MUST BE
LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR FEDERAL COURT THAT SITS IN EITHER THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN, AND ACCORDINGLY, THE CORPORATION AND
HOLDER EACH IRREVOCABLY WAIVE ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF THE VENUE OF ANY SUCH LITIGATION IN ANY SUCH COURT.
 
   (n)  Entire Agreement. This Note, the other Series Notes, the Subscription
Agreements, the Investor Questionnaire and the Warrants issued to the Holders
exercisable for shares of the Company’s Common Stock (collectively, the
“Financing Documents”) are intended by the Company and the Holders to be the
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto and thereto
in respect of the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein. The Financing Documents supersede all prior agreements and
understandings between the parties with respect to such subject matter.
 
[The remainder of this page is intentionally left blank.]
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its duly
authorized officer as of the ___ day of December, 2006.
 

        TASKER PRODUCTS CORP.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
 


 
 

--------------------------------------------------------------------------------

 

ANNEX A
 
CONVERSION FORM
 
TO: Tasker Products Corp.
 
The undersigned holder of the within Note hereby irrevocably elects to convert
such Note (or $               of the principal amount thereof*) into Common
Stock of Tasker Products Corp. (the “Company”) in accordance with the terms of
such Note and directs that the Common Stock issuable and deliverable upon the
conversion be issued and delivered to the undersigned.
 
The undersigned acknowledges, represents and warrants to the Company that (a) it
is acquiring the Common Stock (and the other securities issuable, directly or
indirectly, if any, upon the conversion thereof) for investment for the
undersigned’s own account, and not as a nominee or agent, and not with a view to
the resale or distribution of any part hereof; and the undersigned has not been
organized for the purpose of acquiring the Common Stock (and the other
securities issuable, directly or indirectly, if any, upon the conversion
thereof); (b) it is an “accredited investor” within the meaning of Rule 501(a)
of Regulation D of the Securities Act of 1933, as amended, as presently in
effect; and (c) it is a resident of, or has a principal place of business in,
the State at the address set forth below:
 


 
DATED:                        
 
[Print name of entity if applicable]
 
____________________________
 
By:__________________________
 
Name:
 
Title:
 
Address:
 
 

--------------------------------------------------------------------------------

* If less than the full principal amount of the Note is to be converted,
indicate in the space provided the principal amount to be converted.